Application for permission to prosecute appeal as a poor person granted. The appeal may be perfected upon one typewritten copy of the record and five typewritten copies of the brief. Application for assignment of counsel granted and Peter M. Prior, Esq., 11 North Pearl Street, Albany, New York, is hereby assigned as counsel for appellant. Motion to require the County Clerk to supply trial minutes denied. Such application should be made to the County Court, Albany County. Present — Bergan, P. J., Coon, Gibson, Herlihy and Reynolds, JJ.